

113 S1886 IS: Coverage Protection Act
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1886IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Merkley (for himself, Mrs. Shaheen, Mr. Udall of Colorado, Mr. King, Ms. Heitkamp, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo ensure that individuals who attempted to, or who are enrolled in, qualified health plans offered through an Exchange have continuity of coverage and to require Exchanges to make coverage under qualified health plans retroactive to January 1, 2014.1.Short titleThis Act may be cited as the
		  Coverage Protection Act.2.Authority to provide timely coverage for individuals who were unable to enroll in a qualified health plan(a)In generalIn the case of an individual who enrolls in a qualified health plan offered through an Exchange established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) before February 1, 2014, the Secretary of Health and Human Services shall require that the issuer of the plan treat such individual as enrolled in such plan as of December 23, 2013, if the following conditions are met:(1)Attempted timely enrollmentThe individual submits, not later than January 31, 2014, an attestation (in such form and manner as the Secretary may require) that the individual—(A)made reasonable, good-faith attempts, but was unable, to successfully enroll in such a plan through an Exchange before December 23, 2013; or(B)was initially determined through healthcare.gov to be eligible to enroll in a Medicaid plan under title XIX of the Social Security Act but is not eligible to so enroll in such a Medicaid plan and, because of such incorrect eligibility determination, was subsequently unable to enroll in a qualified health plan before December 23, 2013.(2)Payment of premiumsThe individual pays to the health insurance issuer issuing the qualified health plan in which such individual is enrolled (either directly or through the Exchange) any applicable premiums owed by such individual for enrollment in the plan taking into account the amount of
any premium assistance made available under section 36B of the Internal Revenue Code of 1986.(b)Application for purposes of premium assistance, reduced cost-Sharing, and individual responsibilityCoverage provided under a qualified health plan for January and February of 2014 under subsection (a) shall be counted as coverage under such a plan by or through an Exchange for such months for all purposes, including the following:(1)Premium assistanceSection 36B of the Internal Revenue Code of 1986.(2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071).(3)Individual responsibility requirementSection 5000A of the Internal Revenue Code of 1986.3.Retroactive coverage and premium assistanceSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended by adding at the end the following:(7)State option to make initial coverage retroactive(A)In generalNotwithstanding any other provision of law, the Secretary shall permit a State, at the option of the State, to make coverage under a qualified health plan retroactive to January 1, 2014, with respect to an individual who enrolls in such plan through the State Exchange (or the Federal Exchange in the case of a State that has not established a State Exchange) during the period established by the State under subparagraph (B).  Any health care items or services provided to such enrollee in January of 2014 shall be covered retroactively under the plan as if the enrollee had been enrolled on January 1 of such year.(B)PeriodThe period established under this subparagraph shall be the period beginning on December 23, 2013, and ending on a date determined by the State, but in no event later than January 31, 2014, except that a State that has an enrollment deadline that is prior to December 23, 2013, may modify the period under this subparagraph to encompass such deadline.(C)Tax credits and cost sharing assistanceIf an individual is determined to be eligible for a tax credit under section 36B of the Internal Revenue Code of 1986 or cost-sharing assistance under section 1402, but such determination has not been verified by the date on which the individual enrolls in the qualified health plan involved, the credit and assistance shall be applied on a retroactive basis to January 1, 2014, and the initial premium payment amount shall be offset to include such credit and assistance amounts for such month..4.Transitional use of receipt of insurance payment as alternative to health insurance card for Exchange plans(a)In generalThe Secretary of Health and Human Services shall require a health insurance issuer that offers a qualified health plan through an Exchange under title I of the Patient Protection and Affordable Care Act (Public Law 111–148)—(1)to allow in-network providers in such plan to treat, for purposes of coverage under the plan, a receipt of payment of premiums by an individual enrolled under the plan for January or February 2014 who has not received a health insurance card from the issuer in the same manner as if such receipt were such a health insurance card issued to such individual by the issuer for services furnished during such month; and(2)to notify such in-network providers of the policy under paragraph (1).(b)Rule of constructionNothing in this section shall be construed as precluding a health care provider from directly seeking to verify the status of the enrollment of an individual in a qualified health plan offered through an Exchange by contacting the Exchange or the issuer of such plan.